DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the specification in the prior Office Action is withdrawn in view of Applicant’s remarks.

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.
Rejections under 35 USC § 112
With respect to the rejection of the relative term “low”, Applicant contends that a clear standard is disclosed, such as in paragraph [0012] ("a low-power state (e.g., an "off' state, such as in contrast to an "on" state)").
The Examiner asserts that the passage cited in the specification gives one example (as explicitly stated by “e.g.”) of the term “low-power”.  Such an example is not exhaustive and it remains unclear what other conditions are considered “low-power”.  Therefore, the rejection is maintained.
With respect to the rejection of the relative term “well”, Applicant contends that the specification does provide a standard, such as in paragraphs [0040] ("A well 
The Examiner asserts that the passage cited in the specification gives an example of what a well programmed page can include, but the example is not exhaustive and does not provide a definite definition.  Furthermore, the example given uses other relative terminology that further makes determining the scope of the ambiguous term “well” impossible.  Therefore, the rejection is maintained.
Applicant argues that if claims 8 and 9 cure the deficiencies of claim 7, as submitted by the Examiner, then the specification does provide a standard and the rejection should be withdrawn.
The Examiner asserts that the language of claim 7 must be taken and interpreted independently of the claim language of claims 8 or 9.  It is improper to read the language of claims 8 or 9 into claim 7 in order to cure the deficiencies of claim 7.
Rejections under 35 USC § 103
Applicant argues that Camp does not perform the operations when resuming operation from a low power state as required by the claims but rather during normal operations.
The Examiner notes that Mangold teaches methods to prevent memory corruption when resuming operation from power loss (col. 1, line 66-col. 2, line 3).  Mangold, in combination with Camp, teaches the claimed limitations.  One cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the thresholds in Camp are not “stable thresholds”, which are described in the specification as "a stable threshold lower than the maximum error threshold (e.g., 50% of a maximum error threshold, etc.)" (specification at para. [0040])”.  
The Examiner asserts that the specification states: “In an example, the "low" error rate can be referred to with respect to a number of correctable errors below a stable threshold lower than the maximum error threshold (e.g., 50% of a maximum error threshold, etc.).”  In other words, the particular statement refers to one possible example of a “low error rate”, not a “stable threshold” as argued by Applicant.  It is also pointed out that an example is not sufficient as a definition because it is non-exhaustive.  In this case, the term “stable threshold” must be given its broadest reasonable interpretation as detailed in MPEP 2111.  The American Heritage College Dictionary, 4th Edition defines “stable” as: Enduring or permanent.  The Examiner asserts that the metrics of Camp clearly fall within this reasonable interpretation of the term.
With respect to the rejection of the limitation, “assign the determined group of memory cells as a marginal group of memory cells”, Applicant argues that neither citation in Camp discloses marginal groups of memory cells having an error rate above a stable threshold.
The Examiner notes that these features upon which applicant relies (i.e., “marginal groups of memory cells having an error rate above a stable threshold”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the specification describes "marginal", for example, as "a marginal group of memory cells having one or more errors but correctable and below the maximum error threshold" (Specification at para. [102]); "A marginal page can include a programmed page with valid but possibly unstable data (e.g., a high error rate that is currently correctable by ECC processes, but may not be correctable in the future, etc.)." (Id. at para. [0040]); etc.
The Examiner asserts that the passage cited in the specification only gives an example.  An example is not exhaustive and does not provide a definite definition.  Finally, it is improper to import claim limitations from the specification as further detailed in MPEP 2111.01 II.
With respect to the rejection of the limitation, “relocate the assigned marginal group of memory cells”, Applicant argues that Camp teaches relocation is done to move hot data from less-healthy storage units to more- healthy storage units or colder data to less-healthy storage units.
The Examiner asserts that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to the rejection of the limitation, “rebuild the L2P data structure subsequent to relocating the assigned marginal group of memory cells”, Applicant argues that Camp is not directed to rebuilding the L2P data structure when resuming 
The combination of Camp and Mangold teach and provide the appropriate motivation for performing the steps of Camp upon resuming from a low power state as explained above and detailed in the rejections below.  For instance, Mangold teaches that data corruption could occur after a power loss (col. 1, lines 34-36), which is one reason a skilled artisan would be motivated to implement the teachings of Camp upon resuming from a power loss.
The Examiner disagrees with the Applicant and maintains all rejections of claims 1-21.  All amendments and arguments by the Applicant have been considered.  It is the Examiner’s conclusion that claims 1-21 are not patentably distinct or non-obvious over the prior art of record.  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites, “determine if one or more of the groups of memory cells programmed after the synchronization point are not well programmed groups of memory cells having an error rate above the stable threshold.”  The term "well" is a relative term which renders the claim indefinite.  The term "well" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that claims 8 and 9 cure the deficiencies of claim 7.  Claims 15 and 21 are similarly rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp et al (US Pat. Pub. 2015/0178191; hereinafter referred to as Camp) in view of Mangold et al (US Pat. 9,202,577; hereinafter referred to as Mangold).
As per claims 1, 10, 16:	Camp teaches a system, method, and non-transitory device-readable storage medium comprising: 
a storage system comprising control circuitry (Fig. 1, 124) and a memory array (Fig. 1, 140) having multiple groups of memory cells (paragraph 32), 
wherein the control circuitry is configured to maintain a relationship between a logical block address (LBA) and a physical address (PA) of data stored on the memory array (paragraph 29) in a logical-to-physical (L2P) data structure (Fig. 1, 150), to maintain a status of the groups of memory cells in a group data structure (Fig. 5, 502; paragraph 38), 
wherein the control circuitry is configured to: 
determine if a group of memory cells has an error rate above a stable threshold (paragraph 83); and 
in response to determining that the group of memory cells has an error rate above the stable threshold (paragraph 83 or alternatively Fig. 12, 1218 yes): 
assign the determined group of memory cells as a marginal group of memory cells (paragraph 32, assigning grade or alternatively Fig. 12, 1220); 
relocate the assigned marginal group of memory cells (Fig. 17, 1706 or alternatively Fig. 12, 1232); and 
rebuild the L2P data structure subsequent to relocating the assigned marginal group of memory cells (paragraph 70 or Fig. 11, 1120, the L2P data structure is updated after any I/O operation).
Not explicitly disclosed is the control circuitry configured to perform the steps when resuming operation from a low-power state.  However, Mangold in an analogous art teaches that data corruption may occur during a low-power event such as power failure (col. 1, lines 34-36).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine the teachings of Mangold with those of Camp after a power loss event.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Mangold teaches that data corruption could occur after a power loss (col. 1, lines 34-36), and Camp acknowledges that a power loss event such as a failed power line could cause an error in which a memory group would have to be updated (paragraph 65, Fig. 12, 1211).
As per claims 2, 11, 17:	Mangold further teaches the system, method, and non-transitory device-readable storage medium above, wherein resuming operation from the low-power state comprises resuming operation from an asynchronous power loss (APL) (col. 3, lines 16-.

Claims 3-9, 12-15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp in view of Mangold in view of Shen et al (US Pat. Pub. 2019/0108090; hereinafter referred to as Shen).
As per claims 3, 12, 18:
	Camp further teaches the system, method, and non-transitory device-readable storage medium above, wherein
in response to determining that the group of memory cells has an error rate above the stable threshold (paragraph 83 or alternatively Fig. 12, 1218 yes): 
assign the determined group of memory cells as a marginal group of memory cells (paragraph 32, assigning grade or alternatively Fig. 12, 1220); 
relocate the assigned marginal group of memory cells (Fig. 17, 1706 or alternatively Fig. 12, 1232); and 
rebuild the L2P data structure subsequent to relocating the assigned marginal group of memory cells (paragraph 70 or Fig. 11, 1120, the L2P data structure is updated after any I/O operation).
Not explicitly disclosed is the control circuitry is configured to: determine the last written group of memory cells in the group data structure.  However, Mangold teaches determining the last written group of memory cells (col. 4, lines 30-33 and Fig. 3, 312-216).  Therefore, it would have been obvious for one of ordinary skill in the art before i of Mangold since it would have enabled recovery after a power loss (Fig. 3, 304-308).
Alternatively, Shen in an analogous art also teaches determining the error rate (Fig. 13, 1352) compared to a stable threshold (paragraph 98) in the last written group of memory cells after an asynchronous power loss (Fig. 13, 1350) for performing a recovery procedure (Fig. 14A).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the steps of Camp at the last written group of memory cells since the error rate being above the threshold of Shen (Fig. 13, 1356) would have triggered the health event of Camp (Fig. 17, 1702).
As per claim 4:	Camp further teaches the system of claim 3, wherein a group of memory cells comprise a page of memory cells (paragraph 32), and wherein the stable threshold is separate from and lower than an uncorrectable error threshold (the uncorrectable error threshold is the error correction capability, as shown in Fig. 12, 1212.  The stable threshold may be a health grade threshold, which is at least below the error correction capability for healthier grades).
As per claims 5, 13, 19:	Mangold further teaches the system, method, and non-transitory device-readable storage medium above, wherein the control circuitry is configured to store a synchronization point between the L2P data structure and the group data structure (Fig. 1, 124; col. 3, lines 17-26).  Not explicitly disclosed is wherein, to determine if the group of memory cells has an error rate above the stable threshold, the control circuitry is configured to determine if a group of memory cells programmed after the 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to determine if a group of memory cells programmed after the synchronization point has an error rate above the stable threshold.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because (1) the synchronization point represents the last programmed location, and (2) doing so would have enabled one to determine whether the memory was fully written or not (Shen Fig. 14A, 1460).
As per claims 6, 14, 20:	Shen further teaches the system, method, and non-transitory device-readable storage medium above, wherein to determine if the group of memory cells programmed after the synchronization point has an error rate above the stable threshold does not comprise determining that the group of memory cells is correctable or above or below a maximum error threshold separate from the stable threshold (Fig. 13, 1356 meets these conditions).
As per claims 7-9:	Camp teaches the multiple groups of memory cells include multiple pages of memory cells (paragraph 32 and Fig. 5).  Shen further teaches determining a fake programmed page having errors above the maximum error threshold (Fig. 13, 1356; paragraph 98).
.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp in view of Mangold in view of Chen et al (US Pat. 9,478,271; hereinafter referred to as Chen).
As per claim 22:	Camp teaches a system comprising: 
a storage system comprising control circuitry (Fig. 1, 124) and a memory array (Fig. 1, 140) having multiple groups of memory cells (paragraph 32), 
wherein the control circuitry is configured to maintain a relationship between a logical block address (LBA) and a physical address (PA) of data stored on the memory array (paragraph 29) in a logical-to-physical (L2P) data structure (Fig. 1, 150), to maintain a status of the groups of memory cells in a group data structure (Fig. 5, 502; paragraph 38), 
wherein the control circuitry is configured to: 
determine if a group of memory cells programmed after a synchronization point between the L2P data structure and the group data structure has an error rate above a stable threshold separate from and lower than an uncorrectable error threshold; and 
in response to determining that the group of memory cells has an error rate above the stable threshold (paragraph 83);
assign the group of memory cells as a marginal group of memory cells (paragraph 32, assigning grade or alternatively Fig. 12, 1220); 
relocate the assigned marginal group of memory cells (Fig. 17, 1706 or alternatively Fig. 12, 1232) and groups of memory cells programmed subsequent to the assigned marginal group of memory cells (Fig. 17, 1702; new memory cells continue to be reassigned to the marginal group of memory cells as soon as the appripriate corresponding health event is triggered); and 
rebuild the L2P data structure, in response to the APL, subsequent to relocating the assigned marginal group of memory cells and groups of memory cells programmed subsequent to the assigned marginal group of memory cells (paragraph 70 or Fig. 11, 1120, the L2P data structure is updated after any I/O operation).
Not explicitly disclosed is the control circuitry configured to perform the steps when resuming an asynchronous power loss (APL).  However, Mangold in an analogous art teaches that data corruption may occur during a low-power event such as power failure (col. 1, lines 34-36).

Also not explicitly disclosed is determining a power loss judgment (PLJ) status of one or more groups of memory cells prior to rebuilding the L2P data structure after an APL.  However, Chen in an analogous art teaches initially determining a power loss judgment (PLJ) status of a group of memory cells (Fig. 3, 144; col. 6, lines 33-36).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to determine a power loss judgment (PLJ) status of the memory of Camp et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have been required in order to determine whether the recovery process would have been necessary (col. 6, lines 41-42).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111